Citation Nr: 1416038	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of laceration, left ankle.  

2.  Entitlement to a separate compensable rating for the service-connected residuals of laceration, left ankle on the basis of having a post-operative residual scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1973 to September 1976.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims file.  

The Board remanded the case to the RO for additional development of the record in June 2011.  As will be discussed, all indicated development has been completed and the matters are ready to be decided on the merits.  

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic files reveal additional VA treatment records.  

The RO indicated that it reviewed the additional treatment records prior to the issuance of the September 2012 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  




FINDINGS OF FACT

1.  The service-connected left ankle laceration residuals is shown to be productive of a disability picture manifested by a functional loss due to pain that more nearly approximates that of marked limitation of motion.  

2.  The service-connected left ankle laceration residuals also is shown to be productive of a disability picture that more closely resembles that of a separately ratable painful scar.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating for the service-connected left ankle laceration residuals on the basis of limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, including Diagnostic Codes (DC) 5024, 5271(2013).

2.  The criteria for the assignment of a separate evaluation of 10 percent, but not higher, for the service-connected left ankle laceration residuals on the basis of having a painful scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7804, 7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.

The January 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The notice letter did not contain an explanation of the general rating criteria relevant to his disability.  However, a January 2009 letter set forth applicable criteria for rating the service-connected residuals of a laceration of the left ankle.  After providing the Veteran with an opportunity to respond, the April 2009 Statement of the Case (SOC) reflects readjudication of the claim.

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA examination reports, and disability benefits questionnaires.

The Veteran was afforded a VA examination in February 2007.  In June 2011, the Board remanded this matter to for an additional examination to determine the current severity of the Veteran's scar and limitation of motion of the left ankle.  Separate examinations were provided in July 2011.  

When taken together, these examination reports reflect that the examiners recorded the Veteran's current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on this record, the Board concludes that the examinations are adequate for rating purposes and substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, during the hearing, the undersigned clarified the issues and addressed the Veteran's contentions regarding the issues decided herein.  Such actions supplemented VCAA development and complies with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Legal Principles and Analysis 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

However, as will be addressed, the evidence warrants a uniform 20 percent rating for the entire period of the appeal based on limitation of motion and a separate, uniform 10 percent rating based on having a painful scar.  

The service-connected residuals of a laceration of the left ankle is rated under 38 C.F.R. § 4.118, Diagnostic Codes 7805-5024.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Prior to October 2008, DC 7805 rated scars based on limitation of the function of the affected part.  DC 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  Higher ratings were warranted under DC 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion. 

There has, however, been a change to the criteria for rating disabilities of the skin since the Veteran filed his claim.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008). These changes were effective October 23, 2008.  Id.

The revised DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 are to be considered under an appropriate diagnostic code.  

The revised version of DC 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  

As shown, the same rating is warranted in this case under both the old and new criteria.  Consequently, discussion of retroactivity principles is unnecessary.

In addition, 38 C.F.R. § 4.27, DC 5024 applies to tenosynovitis, and a note following DC 5024 provides that diseases under DCs 5013 and 5024 are rated on limitation of motion of affected parts, as arthritis, degenerative.  DC 5003, applicable to degenerative arthritis, provides that degenerative arthritis is rated on the basis of limitation of motion under appropriate diagnostic codes for the specific joint or joints involved, but that when limitation of motion of the specific joint is noncompensable, a 10 percent rating is warranted for limitation of motion of the joint.

38 C.F.R. § 4.71a, DC 5271 is the diagnostic code applicable to limitation of motion of the ankle, and provides that, moderate limitation of motion warrants a 10 percent rating and marked limitation of motion warrants a 20 percent rating.  

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In this case, the Veteran was afforded a VA examination in February 2007 and reported suffering a left ankle injury and having subsequent surgery in 1976.  

On examination, the examiner noted deformity of the left ankle, a tendon abnormality, pain, giving way, stiffness and swelling.  Although the weight-bearing joint was affected, his gait was noted as normal with no evidence of abnormal weight bearing.  There was also no evidence of ankylosis or arthritis.  

The Veteran was noted to have a 6 cm horizontal, non-tender scar at the lateral aspect, superior to malleolus.  

On range of motion testing, the examiner identified an active range of dorsiflexion to 90 degrees and passive range of motion to 95 degrees with no indication of pain on motion or additional limitation on repetitive use.  Active plantar flexion was performed to 40 degrees with a passive range of motion to 45 degrees, but no indication of pain on motion or additional limitation on repetitive use.  

The Veteran underwent a VA ankle examination in July 2011 and reported a history of trauma when he fell approximately four feet between two military vehicles and suffered a laceration of the left ankle.  He had surgical treatment that resulted in a three inch scar.  

The Veteran further reported having increased left ankle pain after his daily work in construction and developing pain during long walks, climbing stairs, right turning, pivoting with his left ankle, and driving a standard car using a clutch with his left foot. 

On examination, the examiner noted manifestations of pain, stiffness, weakness, decreased speed of joint motion, and tenderness.  The Veteran reportedly could stand for 15 to 30 minutes and was able to walk more than a quarter of a mile, but less than one mile.  He also required the use of a brace, intermittently, but frequently.  The examiner remarked that the Veteran's gait was antalgic and that he had poor propulsion.  

On diagnostic testing, there was no evidence of arthritis or ankylosis.  

On range of motion testing, the Veteran's dorsiflexion was performed to 10 degrees, and plantar flexion was performed to 20 degrees with no objective evidence of pain with active motion or additional limitation with repetitive motion.  

The examiner rendered a diagnosis of left ankle strain and laceration, residual of surgical repair.  

In regard to occupational impairment, the examiner noted that the Veteran experienced significant occupational effects in his field of construction, including decreased mobility and decreased strength.  

The Veteran was also afforded a VA scar examination in July 2011 and reported having tingling on the lateral leg.  On examination, the Veteran was noted to have a 0.2 cm by 5.0 cm, painful and superficial scar on the left lower extremity that had no signs of skin breakdown, inflammation, edema or keloid formation.  The examiner rendered a diagnosis of residual laceration, scar left lower extremity and noted that there were no significant occupational effects.   

The Veteran underwent an examination with VA examiner in March 2013 and reported having pain, flare-ups and limitation of motion.  

On range of motion testing, the Veteran performed plantar flexion to 15 degrees with objective evidence of painful motion at 0 degrees and dorsiflexion to 15 degrees with objective evidence of painful motion at 0 degrees.  On repetitive-use testing, plantar flexion and dorsiflexion were to 15 degrees.  

The examiner noted that the Veteran's range of motion did not conform to the normal range of motion, but was normal for this Veteran because the Veteran had undergone two right ankle Achilles tendon repairs.  

In regard to functional impairment, the Veteran exhibited excess fatigability, pain on movement, swelling, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He had localized tenderness or pain on palpitation of the left ankle including on the lateral malleolus and peroneal tendon.  

The examiner noted that the Veteran had a painful scar and rendered a diagnosis of ankylosis of the ankle joint and skin fibrosis of the ankle.  In regard to the ankylosis, the examiner noted ankylosis in plantar flexion less than 30 degrees and in dorsiflexion at more than 10 degrees with abduction, adduction, inversion or eversion deformity.  

The examiner further noted that the ankylosis was in both good weight-bearing position and poor weight-bearing position.  

In regard to occupational impairment, the examiner noted that the Veteran had to miss work due to the pain and that he was unable to drive vehicles with a clutch due to the pain or walk long distances.  

The Veteran underwent another examination with a VA examiner in September 2013 and reported having pain and localized numbness at the post-surgical site.  

On range of motion testing, plantar flexion ended at 20 degrees with objective evidence of painful motion beginning at 20 degrees.  Dorsiflexion ended at 10 degrees with objective evidence of painful motion beginning at 10 degrees.  The Veteran did not exhibit additional limitations on repetitive use range of motion testing.  The examiner remarked that the Veteran's range of motion was abnormal and inversion and extension elicited pain with range of motion greater than 5 degrees.  

The examiner reported that the Veteran presented with normal strength but less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  The examiner further noted that the functional loss was fixed and unrelated to repetitive use.  

On examination, the examiner noted thickened subcutaneous tissue, tenderness to palpitation, and localized numbness at the surgical site.  

On diagnostic testing, there were no abnormal findings.  The examiner ultimately rendered a diagnosis of peroneal tendonitis.  

In regard to functional impairment, the examiner noted that the Veteran required the occasional use of a cane and was unable to walk for prolonged periods of time.  

The Veteran's private treatment records reflect that the Veteran sought treatment for his left ankle.  The records revealed complaints of tenderness and pain.  These treatment records, however, did not contain range of motion findings consistent with the DeLuca factors and relevant rating criteria.  As such the treatment records are not probative in regard to rating the left ankle. 

At issue is whether a disability rating in excess of 10 percent is warranted for the service-connected residuals of laceration, left ankle.  The Board finds that a 20 percent rating is assignable in this case for the entire appeal period.  

In order to warrant a 20 percent rating for limitation of motion of the ankle, DC 5271 provides marked limitation of motion is necessary.  Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  The Veteran's range of motion consisted of dorsiflexion between 10 and 15 degrees and plantar flexion between 15 and 20 degrees.  In addition, the Veteran exhibited pain on motion, excess fatigability, swelling and weakened movement.  As such, the Board finds that the Veteran exhibited a level of overall functional impairment that more nearly resembles that of marked limitation of motion, and therefore, a 20 percent disability rating is warranted.  

The Board notes that, although the Veteran's range of motion was reported as less limited in February 2007 examination, the Board finds that examination to be of limited probative value to the extent that the examiner indicated that dorsiflexion was performed to 90 and plantar flexion was performed to 95, which is significantly higher than the normal range of motion of the ankle and an inaccurate representation of the severity of his left ankle disability at that time.  

The Veteran's 20 percent disability rating is the maximum rating on limitation of motion and functional impact relevant to limitation of motion.  See DeLuca v. Brown, 8 Vet. App 202 (1995).  Since the Veteran is at the maximum rating for limitation of function, further DeLuca analysis is not warranted.  Johnston v. Brown, 10 Vet. App 80, 85 (1997) (maintaining that once a particular joint is rated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

The Board has considered whether the Veteran warrants a higher rating under DC 5270 applicable to ankylosis.  In order to warrant a 30 percent disability rating, ankylosis in plantar flexion must be between 30 and 40 degrees or dorsiflexion between 0 and 10 degrees.  

Here, the Mach 2013 VA examiner determined that the Veteran had ankylosis with dorsiflexion greater than 10 degrees and plantar flexion less than 30 degrees.  The Veteran's ankylosis, therefore, warrants no more than a 20 percent rating and the Veteran is already in receipt of such.  Accordingly, a higher rating is not assignable on the basis of the Veteran having ankylosis.  

The Board has also considered the Veteran's lay statements regarding the severity of his left ankle pain.  The Veteran is competent to report his symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), and the Board has no reason to doubt his credibility.  

However, the Veteran has provided no written statements or reports from a private or VA clinician that suggest that the symptomatology demonstrated on examination in February 2007, July 2011, March 2013, or September 2013 are inaccurate.  He has not alleged that he had ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees.  

Therefore, his statements cannot serve as the basis for a higher schedular rating than that now assigned.

In regard to the residual post-operative scar, the Board finds that a separate 10 percent evaluation is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 for scars, unstable or painful.  

The current version of 38 C.F.R. § 4.118, DC 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation, three or four such scars warrant a 20 percent evaluation, and five or more such scars warrant a 30 percent evaluation.  

The VA examination reports established that the Veteran had one, 3 inch (5 to 6 cm) post-operative linear scar associated with his residuals of laceration, left ankle that was tender and painful to palpitation.  

As such, a separate 10 percent rating is warranted.  In order to warrant a higher, 20 percent rating for his scar, he would need three or more painful or unstable scars.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. 

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion here clearly reflects that the orthopedic symptoms of the Veteran's left ankle are fully contemplated by the applicable rating criteria.  Significantly, the Board was able to compare the Veteran's orthopedic symptoms to the criteria in the applicable diagnostic codes and determine the appropriate rating.  However, the rating criteria did not contemplate the Veteran's complaints of numbness and tingling in his lateral leg.    

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus required.  

The Veteran indicated that he missed some work due to his ankle disability and the February 2007 and July 2011 VA ankle examiners noted that there were significant effects on occupational functioning as a result of decreased mobility and strength, problems with lifting and carrying, weakness or fatigue, and pain.  

However, on July 2011 VA scars examination, the Veteran reported that he had been employed as a driver for the past two to five years and had lost no time from work within the past 12 months.  

The evidence, therefore, does not suggest that this constitutes marked interference with employment, i.e., beyond that envisioned by the 20 percent rating on limitation of motion and separate 10 percent rating for a painful scar the Board is granting herein.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  

Furthermore, there is no evidence to suggest that the Veteran had frequent or any hospitalization for his left ankle disability.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms most nearly approximate the criteria for a 20 percent rating for orthopedic manifestations of the residuals of laceration, left ankle, and a separate 10 percent rating is warranted for a postoperative scar associated with the residual of laceration, left ankle.  


ORDER

An increased rating of 20 percent, but not higher for the service-connected residuals of the laceration, left ankle on the basis of limitation of motion is granted, subject to the regulations governing the payment of VA monetary benefits.

A separate evaluation of 10 percent, but no higher, for the service-connected residuals of the laceration, left ankle on the basis of a painful scar is granted, subject to the regulations governing the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


